Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	This action is a final action in response to the communication filed on 06/17/2021.
Claims 21, 35 and 40 have been amended. Therefore, Claims 21-40 are currently pending and have been examined in this application.
Response to Amendment
Applicant’s amendment has been considered.
Rejections directed to 35 U.S.C. 112(b) have been withdrawn.

Response to Arguments
Applicant’s remarks have been considered.
In the remarks Applicant argues, “Applicant respectfully submits that these and other features of claim 1 at least integrate any alleged abstract idea into a practical application since they provide a specific improvement in the user interface of the service application executing on the user device. See Subject Matter Eligibility: Abstract Ideas (Example 37, claim 1)…”
	Examiner respectfully disagrees. The judicial exception is not integrated into a practical application. The claims recite the additional elements of a computing system including a processor, memory resources, a CRM and a user device for performing the retrieving, determining, triggering a user device, transmitting and identifying. The claimed 
	Further, there is no indication in the claims or Specification of an improvement to a technology or a technical field.
	In regards to Example 37, claim 1 provided a specific manner of automatically displaying icons based on usage which resulted in an improved user interface.  Here, the step of displaying a feature for requesting a service operation is merely displaying an icon based on certain parameters that when selected transmits a request to a third party (e.g. data transmission). The icon is acting as a trigger to send a notification. There is no indication of improved interface functionality. 


	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 21 recites retrieving a first set of data associated with an upcoming event, determining a set of service related parameters based on the first set of data, triggering presentation of a feature a user can use to generate a service request based on a set of service-related parameters or a set of configuration parameters. This concept falls within Certain Methods of Organizing Human Activity related to managing personal behavior or interactions between people and commercial interactions. Note, the performance of the claim limitations using generic computer components (e.g. a computer system including a memory and processor) does not preclude the claim limitation from being in the Certain Methods of Organizing Human Activity. Accordingly, the claim recites an abstract idea. Claims 35 and 40 substantially recites the same subject matter as Claim 21 and is also abstract.
	The dependent claims encompass the same abstract concept. For instance claim 22 is directed to a notification for verifying the event. Claims 23 is directed to a user input 
	The judicial exception is not integrated into a practical application. Claim 21 recites the additional elements of a computing system including a processor, memory resources to perform the retrieving, determining, triggering a user device and transmitting. Claim 35 recites the additional elements of a user device and Claim 40 recites a non-transitory computer readable medium storing instructions executed by a computing system. The claimed computer components are recited at a high level generality and are merely invoked as tools to perform the claimed limitations. The step of retrieving from a first data source a first set of data associated with an upcoming event is data gathering activity (extra-solution). The step of determining a set of service related and configurations parameters based on an upcoming event is data analysis. The step of triggering a presentation of a feature based on configuration parameters is data analysis and display functionality. The step of in response to user selecting the feature transmitting a service request is data input and transmission. Note, the claim does not positively recite the selecting step only that the user device is configured to make a selection. The step of identifying a service provider to fulfill the request could merely involve data analysis. Note, there are not details provided as to how the selection occurs. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computing system). 
	Under Step 2B, as noted above the additional element (e.g. a computing system) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The claimed computer components are recited at a high level of generality as performing generic computer functionality (e.g. collecting, analyzing, displaying data and transmitting data). The generic computer components are merely invoked as tools to perform the judicial exception. Mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application or provide an inventive concept. The claims are ineligible.
	Further, the steps of retrieving, and transmitting a service request  are considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background does not provide any indication that the processor (or computer readable medium) is anything other than a generic, off-the-shelf computer components (Spec see ¶0020), and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claims are not patent eligible.

	


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Primary Examiner, Art Unit 3683